Citation Nr: 1511241	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right salivary gland cancer, including due to exposure to chemical during service in Southwest Asia.

2.  Entitlement to service connection for sleep apnea, including secondary to right salivary gland cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active service from October 1975 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was provided a separate statement of the case in September 2012 on the issues of entitlement to service connection for tuberculosis, upper back injury, tension headaches, and intermittent muscle cramps of the right and left calves.  However, in a November 2012 substantive appeal, he indicated he was only appealing the issues of entitlement to service connection for right salivary gland cancer and sleep apnea.  Therefore, those are the only two issues that have been certified to the Board.  


REMAND

The Veteran has asserted that right salivary gland cancer is due to exposure to chemicals during service in Southwest Asia.  In support of that claim, he submitted an October 2012 statement from a private physician who concluded that it was "possible" that the Veteran's cancer could have been caused "by chemical exposure to his service in Iraq."  

In initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the evidence of record, the Board finds that a VA opinion regarding the relationship between right salivary gland cancer and exposure to chemicals in service is necessary in order in order to satisfy the requirements of McLendon.  Additionally, the Board finds that the Veteran's claim for service connection for sleep apnea is inextricably intertwined with the claim for service connection for right salivary gland cancer.  Harris v. Derwinski, 1 Vet. App. 180 (1990) (issues are inextricably intertwined when they are so closely related that a Board decision cannot be made unless all are adjudicated).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and ascertain any chemical exposure during periods of duty in Southwest Asia.  

2.  Then, schedule the Veteran for a VA examination with an appropriate specialist to obtain an opinion on the etiology of right salivary gland cancer.  The examiner must review the entire claims file, including the service medical records, private medical records and opinions, history of chemical exposure in service, and lay statements.  After a thorough review of the records, the examiner should answer the following questions and identify the basis upon which the opinions are based:  

(a)  Is it at least as likely as not, (50 percent probability or greater) that right salivary gland cancer is causally related to exposure to chemicals in service or any other incident of service?  

(b)  If yes, is it at least as likely as not, (50 percent probability or greater) that sleep apnea is proximately due to or aggravated by right salivary gland cancer?

3.  Then, readjudicate the claims, considering all theories of entitlement to service connection.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

